Citation Nr: 1739261	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  05-09 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a higher initial disability evaluation for skin disability, to include keratosis, punctata of the palmar creases, tinea pedis, seborrheic dermatitis, keratosis, and xerosis, rated as 10 percent disabling prior to November 22, 2010 and as 30 percent disabling since then.    


REPRESENTATION

Appellant (Veteran) represented by:	Veterans of Foreign Wars of 
		the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran had active service between July 1963 and October 1983.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In May 2010, the Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing convened at the RO.  A transcript of the hearing has been included in the claims file.  The claims file consists entirely of electronic claims files and has been reviewed.    

This matter has been subject to three previous Board actions dated in October 2010, November 2013, and December 2016.  In the December 2016 action, the Board stayed the claim on appeal pursuant to Johnson v. McDonald, 27 Vet. App. 497 (2016).  In Johnson, the United States Court of Appeals for Veterans Claims addressed the rating of skin disabilities under 38 C.F.R. § 4.118.  VA later appealed the decision.  In July 2017, the Federal Circuit decided the issue in VA's favor.  See Johnson v. Shulkin, No. 2016-2144 (Fed. Cir. July 14, 2017).  The issue is again before the Board for appellate review.  In the December 2016 action, the Board also remanded an increased rating claim for hypertensive heart disease and a claim for a total disability rating based on individual unemployability prior to June 20, 2005.  These two claims are still in remand status before the RO.   

The increased rating claim for skin disability is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

A remand of this matter is warranted for additional medical inquiry.  The most recent VA examination into the Veteran's claim was conducted over five years ago in July 2012.  In October 2016, the Veteran's representative requested remand for examination, indicating that the skin disability had worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding a Veteran entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the disability had increased in severity).  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  In particular, include in the record any outstanding VA treatment records, the most recent of which are dated in January 2017.  All records/responses received must be associated with the claims file.  

2.  Schedule a VA examination to determine the current severity of the service-connected skin disability.  Any and all indicated studies deemed necessary by the examiner should be accomplished.  

In particular, the examiner should comment on:

(a) the percentage of the entire body affected; 

(b) the percentage of exposed areas affected; 

(c) whether skin disability has caused characteristics of disfigurement on the Veteran's face; 

(d) whether skin disability has caused limitation of motion of an affected part;

(e) whether there is generalized cutaneous involvement or systemic manifestations;  

(f) whether the Veteran is undergoing systemic therapy or using immunosuppressive drugs, and if so, the length of time he had been using the medication during a previous 12-month period.  

See 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7806, 7824 (2004). 

3.  After the completion of any action deemed appropriate in addition to that requested above, the Veteran's claim should be readjudicated.  All evidence received since the most recent (October 2012) Supplemental Statement of the Case (SSOC) should be considered.  If any benefit sought remains denied, the Veteran and his representative should be provided another SSOC. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




